Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-3, 7-10, and 14-16 are allowed with the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nader Abadir on 06/06/2022.
The application has been amended as follows:
Claim 1 (currently amended): A system for ascertaining a location of a sensing electrode within a body of a subject, the system comprising:
circuitry, configured to, while the sensing electrode is connected to a sampling terminal of an analog-to-digital (A/D) converter, connect three pairs of electrodes, which are coupled to the body of the subject such that the pairs lie along different respective axes that are orthogonal to each other, in twelve different configurations, in each of which (i) at least one of the three pairs of electrodes is/are connected to respective terminals of a signal generator, such that the signal generator applies an alternating voltage between the pair, thus causing a sensing-electrode voltage to be attained at the sensing electrode, and (ii) at least one other [[one]]pair of the three pairs is/are connected to a ground terminal of the A/D converter; and
a processor, configured to:
for each of the twelve configurations:[[,]]
receive, from the A/D converter, a digital representation of a sampling-terminal voltage measured by the sensing electrode connected to[[at]] the sampling terminal with respect to the ground terminal,
identify respective amplitudes of the sensing-electrode voltage for the configurations, based on the digital representation of the sampling-terminal voltage received for each configuration, and
based on the respective amplitudes of the sensing-electrode voltage, ascertain the location of the sensing electrode, 
wherein the digital representation is a first digital representation and the amplitudes are sensing-electrode-voltage amplitudes,
wherein, in each of the twelve configurations, (i) any one of the three pairs of electrodes is connected to the signal generator, (ii) any one of the remaining two of the three pairs of electrodes is connected to the ground terminal of the A/D converter, and (iii) the last remaining one of the three pairs of electrodes is connected to one selected from the group consisting of the signal generator, the ground terminal of the A/D converter, and a reference terminal of the A/D converter,
wherein the processor is further configured to:
for each of six of the twelve configurations in which one of the three pairs of electrodes is connected to the reference terminal:
receive, from the A/D converter, a second digital representation of a reference-terminal voltage measured from the pair of electrodes connected to[[at]] the reference terminal with respect to the ground terminal, and
identify respective reference-voltage amplitudes of the reference-terminal voltage for the configurations, based on the second digital representation of the reference-terminal voltage received for each configuration, and
wherein the processor is configured to ascertain the location of the sensing electrode based on the sensing-electrode-voltage amplitudes and the reference-voltage amplitudes,

wherein the three pairs of electrodes are configured to be coupled to the body of the subject such that the pairs lie along three different respective axes, that are orthogonal to each other, wherein said axes comprise an x-axis, a y-axis and a z-axis,
wherein (i) for five of the twelve configurations in which at least the x-axis pair is connected to the signal generator and is activated, the processor identifies an x-axis sensing-electrode-voltage measured by the sensing electrode and then ascertains the location of the sensing electrode based on the x-axis sensing-electrode-voltage, (ii) for five of the twelve configurations in which at least the y-axis pair is connected to the signal generator and is activated, the processor identifies a y-axis sensing-electrode-voltage measured by the sensing electrode and then ascertains the location of the sensing electrode based on the y-axis sensing electrode voltage, and (iii) for five of the twelve configurations in which at least the z-axis pair is activated, the processor identifies a z-axis sensing-electrode-voltage measured by the sensing electrodeand then ascertains the location of the sensing electrode based on 
wherein the circuitry comprises:
three switching units, configured to connect to the three pairs of electrodes, respectively; and
a controller, configured to connect the three pairs of electrodes in the twelve different configurations by controlling the switching units,
wherein each respective switching unit has three settings: an active setting, a reference setting, and a ground setting[[,]]
wherein, when a respective switching unit is in [[an]]the active setting, the respective switching unit connects the pair of electrodes corresponding thereto to respective terminals of the signal generator via respective generator-connecting lines, such that the signal generator applies a voltage between the pair, thereby placing the corresponding pair of electrodes in an active electrode setting,
wherein, when the respective switching unit is in the reference setting, the respective switching unit connects the pair of electrodes corresponding thereto to the reference terminal of the A/D converter, thereby placing the corresponding pair of electrodes in a reference electrode setting,
wherein, when the respective switching unit is in [[a]]the ground setting, the respective switching unit connects the pair of electrodes corresponding thereto to the ground terminal of the A/D converter, thereby placing the corresponding pair of electrodes in a ground electrode setting,
wherein each respective switching unit comprises a respective set of switches for each respective electrode of the respective pair[[two]] of electrodes respectively connected theretoeach respective set includes a first switch, which switchably connects the respective electrode to the signal generator, a second switch, which switchably connects the electrode to the reference terminal, and a third switch, which switchably connects the respective electrode to the ground terminal,
wherein is configured to open[[s]] and close[[s]] the first, second, and third switches of each respective set of switches of each respective switching unit of the three switching units via correspondingly respective control lines, wherein,
(i) for the active setting of the respective switching unit, the controller closes the first switch of each respective set of switches of the respective switching unitand third switches of each respective set of switches of the respective switching unit open,
(ii) for the reference setting of the respective switching unit, the controller closes the second switch of each respective set of switches of the respective switching unit while keeping the first and third switches of each respective set of switches of the respective switching unit open and
(iii) for the ground setting of the respective switching unit, the controller closes third switch of each respective set of switches of the respective switching unitand second switches of each respective set of switches of the respective switching unit open, and
wherein three of the twelve configurations are characterized by two of the three pairs of electrodes [[are]]being in the active electrode setting[[, and]] while one pair of the three pairs of electrodes is in the ground electrode setting.

Claim 2 (currently amended): The system according to claim 1, wherein the twelve configurations include three configurations, in each of which a different respective one of the three pairs is connected to the signal generator.

Claim 3 (currently amended): The system according to claim 2, wherein, in each of the three configurations, both of the pairs that are not connected to the signal generator are connected to the ground terminal.

Claims 4-6 (canceled).

Claim 7 (currently amended): The system according to claim 1, wherein the processor is further configured to cause the circuitry to connect the three pairs of electrodes in the twelve different configurations.

Claim 8 (currently amended): A method for ascertaining a location of a sensing electrode within a body of a subject, the method comprising:
while the sensing electrode is connected to a sampling terminal of an analog-to-digital (A/D) converter, connecting three pairs of electrodes, which are coupled to the body of the subject such that the pairs lie along different respective axes that are orthogonal to each other, in twelve different configurations, in each of which (i) at least one of the three pairs of electrodes is/are connected to respective terminals of a signal generator, such that the signal generator applies an alternating voltage between the pair, thus causing a sensing-electrode voltage to be attained at the sensing electrode, and (ii) at least one other [[one]]pair of the three pairs is/are connected to a ground terminal of the A/D converter;
for each of the twelve configurations:[[,]]
receiving, from the A/D converter, a digital representation of a sampling-terminal voltage measured by the sensing electrode connected to[[at]] the sampling terminal with respect to the ground terminal;
identifying respective amplitudes of the sensing-electrode voltage for the configurations, based on the digital representation of the sampling-terminal voltage received for each configuration; and
based on the respective amplitudes of the sensing-electrode voltage, ascertaining the location of the sensing electrode,
wherein the digital representation is a first digital representation and the amplitudes are sensing-electrode-voltage amplitudes,
wherein, in each of the twelve configurations, (i) any one of the three pairs of electrodes is connected to the signal generator, (ii) any one of the remaining two of the three pairs of electrodes is connected to the ground terminal of the A/D converter, and (iii) the last remaining one of the three pairs of electrodes is connected to a reference terminal of the A/D converter,
wherein the method further comprises:
for each of six of the twelve configurations in which one of the three pairs of electrodes is connected to the reference terminal:
receiving, from the A/D converter, a second digital representation of a reference-terminal voltage measured from the pair of electrodes connected to[[at]] the reference terminal with respect to the ground terminal; and
identifying respective reference-voltage amplitudes of the reference-terminal voltage for the configurations, based on the second digital representation of the reference-terminal voltage received for each configuration, and
wherein ascertaining the location comprises ascertaining the location of the sensing electrode based on the sensing-electrode-voltage amplitudes and the reference-voltage amplitudes,

wherein the three pairs of electrodes are configured to be coupled to the body of the subject such that the pairs lie along three different respective axes, that are orthogonal to each other, wherein said axes comprise an x-axis, a y-axis and a z-axis,
wherein (i) for five of the twelve configurations in which at least the x-axis pair is connected to the signal generator and is activated, the processor identifies an x-axis sensing-electrode-voltage measured by the sensing electrode and then ascertains the location of the sensing electrode based on the x-axis sensing-electrode-voltage, (ii) for five of the twelve configurations in which at least the y-axis pair is connected to the signal generator and is activated, the processor identifies a y-axis sensing-electrode-voltage measured by the sensing electrode and then ascertains the location of the sensing electrode based on the y-axis sensing electrode voltage, and (iii) for five of the twelve configurations in which at least the z-axis pair is activated, the processor identifies a z-axis sensing-electrode-voltage measured by the sensing electrodeand then ascertains the location of the sensing electrode based on
wherein connecting the three pairs of electrodes in the multiple different configurations comprises connecting the three pairs of electrodes in the twelve different configurations by controlling three switching units that are connected to the pairs of electrodes, respectively,
wherein each respective switching unit has three settings: an active setting, a reference setting, and a ground setting[[,]]
wherein, when a respective switching unit is in [[an]]the active setting, the respective switching unit connects the pair of electrodes corresponding thereto to respective terminals of the signal generator via respective generator-connecting lines, such that the signal generator applies a voltage between the pair, thereby placing the corresponding pair of electrodes in an active electrode setting,
wherein, when a respective switching unit is in [[a]]the reference setting, the respective switching unit connects the pair of electrodes corresponding thereto to the reference terminal of the A/D converter, wherein the switching unit connects the electrodes to the reference terminal of the A/D converter, thereby placing the corresponding pair of electrodes in a reference electrode setting,
wherein, when a respective switching unit is in [[a]]the ground setting, the respective switching unit connects the pair of electrodes corresponding thereto to the ground terminal of the A/D converter, thereby placing the corresponding pair of electrodes in a ground electrode setting,
wherein each respective switching unit comprises a respective set of switches for each respective electrode of the respective pair[[two]] of electrodes respectively connected theretoeach respective set includes a first switch, which switchably connects the respective electrode to the signal generator, a second switch, which switchably connects the respective electrode to the reference terminal, and a third switch, which switchably connects the respective electrode to the ground terminal,
whereinis configured to open[[s]] and close[[s]] the first, second, and third switches of each respective set of switches of each respective switching unit of the three switching units via correspondingly respective control lines wherein,
(i) for the active setting of the respective switching unit, the controller closes the first switch of each respective set of switches of the respective switching unitand third switches of each respective set of switches of the respective switching unit open,
(ii) for the reference setting of the respective switching unit, the controller closes the second switch of each respective set of switches of the respective switching unit while keeping the first and third switches of each respective set of switches of the respective switching unit open, and
(iii) for the ground setting of the respective switching unit, the controller closes third switch of each respective set of switches of the respective switching unitand second switches of each respective set of switches of the respective switching unit open, and
wherein three of the twelve configurations are characterized by two of the three pairs of electrodes [[are]]being in the active electrode setting[[, and]] while one pair of the three pairs of electrodes is in the ground electrode setting.

Claim 9 (currently amended): The method according to claim 8, wherein the twelve configurations include three configurations, in each of which a different respective one of the three pairs is connected to the signal generator.

Claim 10 (currently amended): The method according to claim 9, wherein, in each of the three configurations, both of the pairs that are not connected to the signal generator are connected to the ground terminal.

Claim 11-13 (canceled).

Claim 14 (currently amended): A computer software product comprising a tangible non- transitory computer-readable medium in which program instructions are stored, which instructions, when read by a processor, cause the processor to:
while a sensing electrode within a body of a subject is connected to a sampling terminal of an analog-to-digital (A/D) converter, cause circuitry to connect three pairs of electrodes, which are coupled to the body of the subject such that the pairs lie along different respective axes that are orthogonal to each other, in twelve different configurations, in each of which (i) at least one of the three pairs of electrodes is/are connected to respective terminals of a signal generator, such that the signal generator applies an alternating voltage between the pair, thus causing a sensing-electrode voltage to be attained at the sensing electrode, and (ii) at least one other [[one]]pair of the three pairs is/are connected to a ground terminal of the A/D converter,
for each of the twelve configurations:[[,]]
receive, from the A/D converter, a digital representation of a sampling-terminal voltage measured by the sensing electrode connected to[[at]] the sampling terminal with respect to the ground terminal,
identify respective amplitudes of the sensing-electrode voltage for the configurations, based on the digital representation of the sampling-terminal voltage received for each configuration, and
based on the respective amplitudes of the sensing-electrode voltage, ascertain a location of the sensing electrode,
wherein the digital representation is a first digital representation and the amplitudes are sensing-electrode-voltage amplitudes,
wherein, in each of the twelve configurations, (i) any one of the three pairs of electrodes is connected to the signal generator, (ii) any one of the remaining two of the three pairs of electrodes is connected to the ground terminal of the A/D converter, and (iii) the last remaining one of the three pairs of electrodes is connected to one selected from the group consisting of the signal generator, the ground terminal of the A/D converter, and a reference terminal of the A/D converter,
wherein the instructions further cause the processor to:
for each of six of the twelve configurations in which one of the three pairs of electrodes is connected to the reference terminal:[[,]]
receive, from the A/D converter, a second digital representation of a reference-terminal voltage measured from the pair of electrodes connected to[[at]] the reference terminal with respect to the ground terminal, and
identify respective reference-voltage amplitudes of the reference-terminal voltage for the configurations, based on the second digital representation of the reference-terminal voltage received for each configuration, and
wherein the instructions cause the processor to ascertain the location of the sensing electrode based on the sensing-electrode-voltage amplitudes and the reference-voltage amplitudes,

wherein the three pairs of electrodes are configured to be coupled to the body of the subject such that the pairs lie along three different respective axes, that are orthogonal to each other, wherein said axes comprise an x-axis, a y-axis and a z-axis,
wherein (i) for five of the twelve configurations in which at least the x-axis pair is connected to the signal generator and is activated, the processor identifies an x-axis sensing-electrode-voltage measured by the sensing electrode and then ascertains the location of the sensing electrode based on the x-axis sensing-electrode-voltage, (ii) for five of the twelve configurations in which at least the y-axis pair is connected to the signal generator and is activated, the processor identifies a y-axis sensing-electrode-voltage measured by the sensing electrode and then ascertains the location of the sensing electrode based on the y-axis sensing electrode voltage, and (iii) for five of the twelve configurations in which at least the z-axis pair is activated, the processor identifies a z-axis sensing-electrode-voltage measured by the sensing electrodeand then ascertains the location of the sensing electrode based on
wherein the circuitry includes:
three switching units, configured to connect to the three pairs of electrodes, respectively, and
a controller, and
wherein the processor is configured to cause the controller to connect the three pairs of electrodes in the twelve different configurations by controlling the switching units,
wherein each respective switching unit has three settings: an active setting, a reference setting, and a ground setting[[,]]
wherein, when a respective switching unit is in [[an]]the active setting, the respective switching unit connects the pair of electrodes corresponding thereto to respective terminals of the signal generator via respective generator-connecting lines, such that the signal generator applies a voltage between the pair, thereby placing the corresponding pair of electrodes in an active electrode setting,
wherein, when the respective switching unit is in the reference setting, the respective switching unit connects the pair of electrodes corresponding thereto to the reference terminal of the A/D converter, thereby placing the corresponding pair of electrodes in a reference electrode setting,
wherein, when the respective switching unit is in [[a]]the ground setting, the respective switching unit connects the pair of electrodes corresponding thereto to the ground terminal of the A/D converter, thereby placing the corresponding pair of electrodes in a ground electrode setting,
wherein each respective switching unit comprises a respective set of switches for each respective electrode of the respective pair[[two]] of electrodes respectively connected theretoeach respective set includes a first switch, which switchably connects the respective electrode to the signal generator, a second switch, which switchably connects the electrode to the reference terminal, and a third switch, which switchably connects the respective electrode to the ground terminal,
wherein is configured to open[[s]] and close[[s]] the first, second, and third switches of each respective set of switches of each respective switching unit of the three switching units via correspondingly respective control lines, wherein,
(i) for the active setting of the respective switching unit, the controller closes the first switch of each respective set of switches of the respective switching unitand third switches of each respective set of switches of the respective switching unit open,
(ii) for the reference setting of the respective switching unit, the controller closes the second switch of each respective set of switches of the respective switching unit while keeping the first and third switches of each respective set of switches of the respective switching unit open and
(iii) for the ground setting of the respective switching unit, the controller closes third switch of each respective set of switches of the respective switching unitand second switches of each respective set of switches of the respective switching unit open, and
wherein three of the twelve configurations are characterized by two of the three pairs of electrodes [[are]]being in the active electrode setting[[, and]] while one pair of the three pairs of electrodes is in the ground electrode setting.

Claim 15 (currently amended): The computer software product according to claim 14, wherein the twelve configurations include three configurations, in each of which a different respective one of the three pairs is connected to the signal generator.

Claim 16 (currently amended): The computer software product according to claim 15, wherein, in each of the three configurations, both of the pairs that are not connected to the signal generator are connected to the ground terminal.

Claims 17-19 (canceled).

Claim Rejections - 35 USC § 112
Rejections under 35 USC 112 have been withdrawn in response to applicant’s amendment filed 04/26/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “switching units” in claims 6, 13, & 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Per the description of claims 6, 13, & 19, “switching units” have been interpreted to be circuit components capable of connecting pairs of electrodes and changing the system’s configuration.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the following limitations in addition to all other limitations of independent claim 1:
Regarding claim 1, Miller (US 2013/0226169) teaches (Figure 28) a system for ascertaining a location of a sensing electrode within a body of a subject, the system comprising:
circuitry (system of Figure 28), configured to, while the sensing electrode (electrode 230, [0218]) is connected to a sampling terminal of an analog-to-digital (A/D) converter (A to D converter 240, [0219]), connect three pairs of electrodes (surface electrodes 210, 212, 214, 216, 218, & 220, [0218]), which are coupled to the body of the subject such that the pairs lie along different respective axes that are orthogonal to each other ([0218]-[0219]), in nine different configurations, in each of which (i) at least one of the three pairs of electrodes is/are connected to respective terminals of a signal generator (signal generator 238, [0219]), such that the signal generator applies an alternating voltage between the pair, thus causing a sensing-electrode voltage to be attained at the sensing electrode ([0220]), and (ii) at least one other pair of the three pairs is/are connected to a ground terminal (belly patch 222, [0218]-[0219]) of the A/D converter; and
a processor (computer 236, [0219]), configured to:
for each of the nine configurations:
receive, from the A/D converter, a digital representation (data, [0219]-[0221]) of a sampling-terminal voltage measured by the sensing electrode connected to the sampling terminal with respect to the ground terminal ([0219]),
identify respective amplitudes of the sensing-electrode voltage for the configurations, based on the digital representation of the sampling-terminal voltage received for each configuration ([0219]-[0220]), and
based on the respective amplitudes of the sensing-electrode voltage, ascertain the location of the sensing electrode ([0221]), 
wherein the digital representation is a first digital representation and the amplitudes are sensing-electrode-voltage amplitudes ([0219]-[0220]),
wherein, in each of the nine configurations, (i) any one of the three pairs of electrodes is connected to the signal generator ([0218]-[0219]), (ii) any one of the remaining two of the three pairs of electrodes is connected to the ground terminal of the A/D converter ([0219]), and (iii) the last remaining one of the three pairs of electrodes is connected to one selected from the group consisting of the ground terminal of the A/D converter and a reference terminal of the A/D converter ([0219]),
wherein the processor is further configured to:
for each of six of the nine configurations in which one of the three pairs of electrodes is connected to the reference terminal:
receive, from the A/D converter, a second digital representation of a reference-terminal voltage measured from the pair of electrodes connected to the reference terminal with respect to the ground terminal ([0219]), and
identify respective reference-voltage amplitudes of the reference-terminal voltage for the configurations, based on the second digital representation of the reference-terminal voltage received for each configuration ([0219]-[0220]), and
wherein the processor is configured to ascertain the location of the sensing electrode based on the sensing-electrode-voltage amplitudes and the reference-voltage amplitudes ([0220]-[0221]),
Paragraph [0219] states that the two pairs of electrodes not connected to the signal generator are connected to the belly patch, used as references, and have their voltages measured by the A to D converter.  Additionally, paragraph [0220] states that the data includes every voltage measurement from each electrode in each configuration, and thus, a respective digital representation of each iteration.  This “patch data set” fulfills the voltage measurements of both the reference and sensing electrodes.
wherein the three pairs of electrodes are configured to be coupled to the body of the subject such that the pairs lie along three different respective axes, that are orthogonal to each other ([0218]), wherein said axes comprise an x-axis, a y-axis and a z-axis ([0218]),
wherein (i) for five of the nine configurations in which at least the x-axis pair is connected to the signal generator and is activated, the processor identifies an x-axis sensing-electrode-voltage measured by the sensing electrode ([0218]-[0219]) and then ascertains the location of the sensing electrode based on the x-axis sensing-electrode-voltage ([0220]-[0221]), (ii) for five of the nine configurations in which at least the y-axis pair is connected to the signal generator and is activated, the processor identifies a y-axis sensing-electrode-voltage measured by the sensing electrode ([0218]-[0219]) and then ascertains the location of the sensing electrode based on the y-axis sensing electrode voltage ([0220]-[0221]), and (iii) for five of the nine configurations in which at least the z-axis pair is activated, the processor identifies a z-axis sensing-electrode-voltage measured by the sensing electrode ([0218]-[0219]) and then ascertains the location of the sensing electrode based on the z-axis sensing-electrode-voltage ([0220]-[0221]), 
wherein the circuitry comprises:
three switching units (switch 224, [0218]-[0219]), configured to connect to the three pairs of electrodes, respectively ([0218]-[0219]); and
a controller (software, [0216] & [0219]), configured to connect the three pairs of electrodes in the nine different configurations by controlling the switching units ([0219]-[0220]),
According to [0219]-[0220], the switch iterates the electrodes through the configurations, based on the instructions from the software.  Because the switch can couple each electrode pair to the signal generator separately and independently, it must inherently contain three switching unit subcomponents—one to control each pair.
wherein each respective switching unit has three settings: an active setting, a reference setting, and a ground setting
wherein, when a respective switching unit is in the active setting, the respective switching unit connects the pair of electrodes corresponding thereto to respective terminals of the signal generator via respective generator-connecting lines (Figure 28), such that the signal generator applies a voltage between the pair, thereby placing the corresponding pair of electrodes in an active electrode setting ([0219]),
wherein, when the respective switching unit is in the reference setting, the respective switching unit connects the pair of electrodes corresponding thereto to the reference terminal of the A/D converter, thereby placing the corresponding pair of electrodes in a reference electrode setting ([0219]),
wherein, when the respective switching unit is in the ground setting, the respective switching unit connects the pair of electrodes corresponding thereto to the ground terminal of the A/D converter, thereby placing the corresponding pair of electrodes in a ground electrode setting ([0219]).
Paragraph [0219] teaches that when one pair of electrodes is coupled to the signal generator, the remaining pairs are coupled to the belly patch, which functions as both a reference and a ground.  This represents the active, reference, and ground settings.
However, Miller fails to disclose a reference pad and a ground pad.
Killion (US 5,099,856) teaches (Figure 1) a reference pad (reference-terminal 93, Column 4, Lines 40-41) and a ground pad (ground terminal 94, Column 4, Line 42).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the reference and ground pads taught by Killion to connect the switching unit and A/D converter taught by Miller.  This helps to establish a circuit path for each of the reference and ground settings.
However, Miller in view of Killion fail to disclose that each switching unit comprises a respective set of switches.
Buono (US 2012/0172937) teaches (Figures 3-4) a three-state switch (detection selection switch 10, [0011]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a three-state switch as taught by Buono for each electrode taught by Miller.  This provides a physical structure to switch between the three settings.  Because Miller teaches sequentially alternating the pairs of electrodes to either the signal generator or belly patch, it is likely that the multiplex switch 224 operates using several sub-level switches.  Regardless, the combination including Buono teaches the full scope of the claim.  The three switch states taught by Buono (C, T, & L) can be integrated as the active, reference, and ground settings taught by Miller, teaching that the settings are realized via the opening and closing of three sub-level switches.
However, Miller in view of Killion and Buono fail to disclose the remaining three configurations in which two of the three pairs of electrodes are in the active electrode setting while one pair of the three pairs of electrodes is in the ground electrode setting.
No prior art of record has been found that teaches the above limitation, rendering the claim and its dependents allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793